Title: Septr. 8. 1796. Thursday.
From: Adams, John
To: 


       Sullivan gone for Seaweed. Bass and Thomas carting Manure from the Hill of Compost in the Yard. Billings and Prince laying Wall. Brisler and James picking Apples and making Cyder. Stetson widening the Brook.
       I think to christen my Place by the Name of Peace field, in commemoration of the Peace which I assisted in making in 1783, of the thirteen Years Peace and Neutrality which I have contributed to preserve, and of the constant Peace and Tranquility which I have enjoyed in this Residence.
       Carted 6 Loads of slimy Mud from the Brook to the heap of Compost.
       Jackson Field brought me his Deed of Mount Arrarat executed by himself and his Wife and acknowledged before Major Miller. I received it, and gave him my Note for 250 dollars. I then gave him my Consent, without his asking it, to pasture his Cow as usual the Remainder of this Season, for which he expressed Gratitude, and en­gaged to keep off Geese, Sheep, Hogs and Cattle. Received Letters from my Son at the Hague as late as 24. June.
      